 


109 HR 2515 IH: To authorize an annual appropriation of $10,000,000 for mental health courts through fiscal year 2011.
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2515 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Strickland introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize an annual appropriation of $10,000,000 for mental health courts through fiscal year 2011. 
 
 
1.Authorization of appropriationsSection 1001(a)(20) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(20)) is amended by striking fiscal years 2001 through 2004 and inserting fiscal years 2006 through 2011. 
 
